Name: COMMISSION REGULATION (EC) No 2673/95 of 17 November 1995 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  trade policy
 Date Published: nan

 No L 275/14 I EN I Official Journal of the European Communities 18 . 11 . 95 COMMISSION REGULATION (EC) No 2673/95 of 17 November 1995 amending the export refunds on poultrymeat tion know to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EC) No 2644/95 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 20 November 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 2644/95 (3), as amended by Regulation (EC) No 2662/95 (4) ; Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2777/75 to the informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 272, 15. 11 . 1995, p. 3. b) OJ No L 273, 16. 11 . 1995, p. 45. 18 . 11 . 95 EN Official Journal of the European Communities No L 275/15 ANNEX to the Commission Regulation of 17 November 1995 altering the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/100 units ECU/ 1 00 kg 0105 11 11 000 01 2,50 0207 2210 000 04 8,00 0105 11 19 000 01 2,50 010511 91 000 01 2,50 0207 22 90 000 04 8,00 0105 11 99 000 01 2,50 0207 41 1 1 900 04 12,00 0105 19 10 000 01 3,50 0207 41 51 900 04 12,00 ECU/100 kg 0207 41 71 190 04 12,00 0207 41 71 290 04 12,00 0207 21 10 900 02 30,00 0207 4210 990 04 15,00 03 8,00 0207 21 90 190 02 33,00 0207 42 51 000 04 6,50 03 8,00 0207 42 59 000 04 6,50 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iran, Armenia, Azerbaijan, Georgia, Russia, Uzbekistan and Tajikistan, 03 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and those of 02 above, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia and the Czech Republic. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.